DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 5, filed 5/26/21, with respect to the rejection of claims 1, 17, and 24 under 112 have been fully considered and are persuasive.  The rejection of 5/11/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 6 and 17 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spear (US 2,800,849) (hereinafter “Spear”) in view of Burnbaum (US 3,434,653) (hereinafter “Burnbaum”). Both references are in the applicant’s field of endeavor, a ventilation apparatus having a housing, blower wheel, and scroll. These two references, when considered together, teach all of the elements recited in claims 1 – 6 and 17 – 24 of this application.
Regarding claim 1, Spear discloses an upgrade cartridge (9, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations, and the term “upgrade” 

    PNG
    media_image1.png
    608
    853
    media_image1.png
    Greyscale

Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations); an intake wall extending inward from the peripheral wall over the top of the blower wheel (16, 18) to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 below, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a blower outlet (32) defined in the scroll (the hatched cross 

    PNG
    media_image2.png
    665
    1004
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    810
    media_image3.png
    Greyscale

Regarding claim 2, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the blower wheel defining a rotational axis and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend 
Regarding claim 3, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the blower outlet is partially defined by a straight scroll sidewall and a rounded top wall defining an apex of the blower outlet. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the straight scroll sidewall and rounded top wall as taught by Burnbaum in order smooth the shape of the blower outlet which helps reduce turbulence that might occur in the square corners of the Spear blower outlet, thereby reducing unwanted noise caused by the ventilation apparatus. 
Regarding claim 4, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the scroll height is measured between a bottom of the scroll 
Burnbaum teaches the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the measuring function taught by Burnbaum in order to specify a scroll configuration in which the size of the blower outlet is smaller than the height of the scroll to thereby enable the use of a smaller diameter duct downstream of the blower outlet.
Regarding claim 5, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the blower outlet height is measured between a bottom of the scroll and the intake wall. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 10 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 6, Spear as modified by Burnbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses a motor plate adjacent to a bottom of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches shows a motor plate (24, col. 1 lines 58 – 60) adjacent to a bottom of the scroll (top of the scroll, annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor plate as taught by Burnbaum in order to provide a means to protect a motor from small particles that are forced by a blower from a housing (Burnbaum, col. 1 lines 18 – 20).
Regarding claim 17, Spear discloses a housing (1) defining an aperture (7); a blower wheel (11) capable of generating a fluid flow (functional limitation that blower wheels can perform, col. 2 lines 49 – 52); a scroll (12) and the scroll is configured to reside within the housing such that the blower outlet (13) is located adjacent the housing aperture (7, Fig. 1 and annotated Fig. 2, above). Spear does not explicitly disclose the scroll comprising: an outermost peripheral wall defining a height of the scroll, an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll; a blower outlet defined in the scroll, the blower outlet defining a height, wherein the height of the scroll is greater than the height of the blower outlet and the scroll height transitions smoothly therebetween.
Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel (16, 18) to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a blower outlet (32) defined in the scroll (the hatched cross section of Fig. 4 shows the outlet 32 is defined as part of the scroll), the blower outlet defining a height (annotated Fig. 1), wherein the height of the scroll is greater than the height of the blower outlet (seen in annotated Fig. 1) and the scroll height transitions smoothly therebetween (there are no abrupt transitions seen in the figures). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the scroll structure as taught by Burnbaum in order to permit the blower outlet to accommodate a smaller diameter duct to attach to the outlet than one of the same height as the scroll, the smaller diameter duct being less expensive than a larger diameter duct.
Regarding claim 18, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses the blower wheel defining a rotational axis and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend 
Regarding claim 19, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 19 of this application further discloses the blower outlet is partially defined by a straight scroll sidewall and a rounded top wall defining an apex of the blower outlet. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the straight scroll sidewall and rounded top wall as taught by Burnbaum in order smooth the shape of the blower outlet which helps reduce turbulence that might occur in the square corners of the Spear blower outlet, thereby reducing unwanted noise caused by the ventilation apparatus.
Regarding claim 20, Spear as modified by Burnbaum as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses the scroll height is measured between a bottom of 
Burnbaum teaches the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the measuring function taught by Burnbaum in order to specify a scroll configuration in which the size of the blower outlet is smaller than the height of the scroll to thereby enable the use of a smaller diameter duct downstream of the blower outlet.
Regarding claim 21, Spear as modified by Burnbaum as described above teaches all the elements of claim 20 upon which this claim depends. However, claim 21 of this application further discloses the blower outlet height is measured between a bottom of the scroll and the intake wall. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 10 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 22, Spear as modified by Burnbaum as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 22 
Burnbaum teaches shows a motor plate (24, col. 1 lines 58 – 60) adjacent to a bottom of the scroll (top of the scroll, annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor plate as taught by Burnbaum in order to provide a means to protect a motor from small particles that are forced by a blower from a housing (Burnbaum, col. 1 lines 18 – 20).
Regarding claim 23, Spear as modified by Burnbaum as described above teaches all the elements of claim 22 upon which this claim depends. However, claim 23 of this application further discloses a motor secured to the motor plate. Spear does not explicitly disclose this additional limitation.
Burnbaum teaches a motor (10) secured to the motor plate (24 by bolts 28 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the motor secured to the motor plate as taught by Burnbaum in order to drive the blower wheel to generate the fluid flow. 
Regarding claim 24, Spear discloses a housing (1) defining an aperture (7); a blower wheel (11) capable of generating a fluid flow (functional limitation that blower wheels can perform, col. 2 lines 49 – 52); a scroll (12) and the scroll is configured to reside within the housing such that the blower outlet (13) is located adjacent the housing aperture (7, Fig. 1 and annotated Fig. 2, above). Spear does not explicitly disclose the scroll comprising: an outermost peripheral wall defining a height of the 
Burnbaum teaches the scroll (made up of halves 30 and 42 in the figures) comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a rounded blower outlet (32) defined in the scroll (the hatched cross section of Fig. 4 shows the outlet 32 is defined as part of the scroll, the outlet 32 shown at least partially rounded in Figs. 1, 2, and 4), the blower outlet defining a height (annotated Fig. 1), wherein the height of the scroll is greater than the height of the blower outlet (seen in annotated Fig. 1) and the scroll height transitions smoothly therebetween (there are no abrupt transitions seen in the figures). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear with the scroll structure as taught by Burnbaum in order to permit the blower outlet to .
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spear as modified by Burnbaum as applied to claim 17 and 24 respectively above, and further in view of Penlesky et al. (US 7,455,500 B2) (hereinafter “Penlesky”). Penlesky is also in the applicant’s field of endeavor, a ventilation apparatus having a blower wheel and a scroll. These three references, when considered together, teach all of the elements recited in claims 25 and 26 of this application.
Spear as modified by Burnbaum as described above teaches all the elements of claims 17 and 24 upon which these claims depend. However, claims 25 and 26 of this application further discloses a duct connector assembly coupled to an exterior of the housing adjacent to the blower outlet. Spear as modified by Burnbaum does not explicitly contain this additional limitation.
Penlesky teaches a duct connector assembly (12) coupled to an exterior of the housing (14) adjacent to the blower outlet (30, Figs. 1, 2a, and 2b). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Spear by adding the duct connector assembly as taught by Penlesky in order to connect to a similarly sized duct that directs airflow to another location (Penlesky, col. 4 lines 20 – 25).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 and 17 – 26 have been considered but are moot because the new ground of rejection does not rely on each reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new claim limitations added to independent claims 1, 17, and 24, are disclosed by the Spear reference as set forth above. The new limitations of claims 25 and 26 are taught by Penlesky.  As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746